Citation Nr: 1214674
Decision Date: 04/23/12	Archive Date: 05/24/12

Citation Nr: 1214674	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  09-08 417	)	DATE APR 23 2012
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance, for the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to January 1950.  The appellant is the Veteran's widow.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The appellant testified at a video conference Board hearing in January 2010.  

In a March 1, 2010, decision, the Board denied service connection for the cause of the Veteran's death, denied entitlement to Dependency and Indemnity Compensation pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002), and granted entitlement to special monthly compensation based on the need for regular aid and attendance for accrued benefits purposes.  

The Board thereafter moved for reconsideration of that part of the March 2010 Board decision awarding special monthly compensation based on the need for regular aid and attendance for purposes of accrued benefits and, in a September 2010 decision, ordered reconsideration of the March 2010 Board decision as to the referenced issue.  In December 2010, the Board remanded the issue of SMC based on the need for regular for aid and attendance to insure due process of VCAA notice.  This was accomplished and the issue has been returned for action by an expanded panel of the Board that replaces the March 1, 2010 Board decision as to the special monthly compensation matter.  See 38 U.S.C.A. § 7103(b) (West 2002).  The March 1, 2010 Board decision remains in effect as to the denial of service connection for the cause of the Veteran's death, and the denial of benefits pursuant to 38 U.S.C.A. § 1318.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to the Veteran's death in December 2005, a claim for SMC based on the need for the aid and attendance of another was pending.  

2.  At the time of the Veteran's death, service connection was in effect for rheumatoid arthritis, rated 100 percent disabling.  

3. At the time of the Veteran's death, the Veteran was in receipt of SMC on account of the loss of use of both feet as a result of rheumatoid arthritis.  

4.  Prior to the Veteran's death, the Veteran did not have service-connected disability that rendered him unable to independently perform daily functions of self-care or to protect himself from the hazards and dangers incident to his daily environment separate from rheumatoid arthritis.  


CONCLUSION OF LAW

The criteria for SMC based on a need for regular aid and attendance of another person for accrued benefits purposes were not been met prior to the Veteran's death.  38 U.S.C.A. §§ 1114(l), (o), 1502, 5121 (West 2002); 38 C.F.R. §§ 3.350, 3.352(a), 3.1000 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Prior to his death, the Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A December 2005 letter explained the evidence necessary to substantiate the claim for SMC on account of the need for aid and attendance, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  In a July 2011 supplemental statement of the case, pursuant to remand by the Board, the appellant was provided with all necessary information applicable to the adjudication of a claim for SMC based on the need for aid and attendance.   

With regard to the duty to assist, the RO arranged for a VA examination to determine the need for the aid and attendance of another in June 2005.  The Board finds that the opinion rendered is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records. The examiner also provided a detailed rationale for the opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the appellant nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  

SMC on Account of the Need for Aid and Attendance 
for Accrued Benefits Purposes

If a veteran, as the result of service-connected disability, is so helpless as to be in need of regular aid and attendance, an increased rate of compensation (special monthly compensation) is payable.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

The following will be accorded consideration in determining the need for regular aid and attendance: Inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be able to adjust without aid, such as supports, belts, lacing at the back, and etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, requiring care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance, will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others. 38 C.F.R. § 3.352(a).

The law governing claims for accrued benefits provides that, upon the death of a veteran, his lawful surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121 (as in effect on and after December 16, 2003); 38 C.F.R. § 3.1000.  The Board notes that Congress amended 38 U.S.C.A. § 5121 to repeal a two-year limit on accrued benefits so that a veteran's survivor may receive the full amount of award for accrued benefits.  This change applies only to deaths occurring on or after the date of enactment, December 16, 2003, as is the case here.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651  (Dec. 16, 2003), codified at 38 U.S.C. § 5121(a). 

Accrued benefits include those the veteran was entitled to at the time of death under an existing rating or the evidence physically or constructively of record at the time of the veteran's death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  Thus, the appellant cannot furnish additional evidence that could be used to substantiate her claims, and VA could not develop additional evidence that would substantiate the claims of entitlement to accrued benefits.  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); see also Hayes v. Brown, 4 Vet. App. 353 (1993). 

The veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  In addition, an application for accrued benefits must be filed within one year after the date of death.  38 C.F.R. 
§ 3.1000(c).   

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Eligibility for Aid and Attendance Benefits.  

The record shows that, at the time of his death, the Veteran had a claim pending for SMC on account of the need for the aid and attendance of another.  In an August 2005 statement of attending physician, a VA physician reported the results of a June 2005 examination for the purpose of determining the need for aid and attendance.  At that time it was reported that the Veteran had a history of cerebrovascular accident (CVA) with left hemiparesis.  In addition, the Veteran continued to have diabetes mellitus, hypertension, and depression.  The examiner opined that the Veteran required assistance with all activities of daily living.  It was the physician's opinion that the Veteran needed the aid and attendance of someone else in ordinary activities of daily living; however, the diagnosed disabilities upon which this determination was made were the non-service-connected status post CVA, diabetes, and depression.  

The Board finds that, other than the service-connected rheumatoid arthritis, at the time of the Veteran's death, the Veteran did not have service-connected disability that rendered him unable to independently perform daily functions of self-care or to protect himself from the hazards and dangers incident to his daily environment.   At the time of the Veteran's death service connection was in effect for rheumatoid arthritis, rated 100 percent disabling, which was the Veteran's only service-connected disability.  While the August 2005 report of the June 2005 shows that the Veteran needed the aid and attendance of another as a result of residuals of a CVA, diabetes, and depression, service connection was not in effect for these disabilities at the time of the Veteran's death.

At the time of his death, the Veteran was only service connected for rheumatoid arthritis, a disability for which he had been assigned SMC on account of the loss of use of both feet, awarded under the provisions of  38 U.S.C.A. § 1114(l).  The SMC law provides that any second award of 38 U.S.C.A. § 1114(l) law must be based upon separate and distinct service-connected disabilities, with "no condition being considered twice in the determination."  38 U.S.C.A. § 1114(o).  As the Veteran was in receipt of SMC on account of the loss of use of both feet as a result of the service-connected rheumatoid arthritis, the SMC had been awarded in accordance with the provisions of 38 U.S.C.A. § 1114(l), and the Veteran did not have a second service-connected disability, a second award of SMC under 38 U.S.C.A. § 1114(l) is legally precluded.  38 U.S.C.A. § 1114(o) (the provisions of the same law may only be established if no condition is considered twice in the determination).  As the Veteran was not service connected for any disability other than rheumatoid arthritis, the appeal on reconsideration for SMC for aid and attendance must be denied.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim must be denied based on a lack of entitlement under the law).


ORDER

SMC based on the need for regular aid and attendance, for the purpose of accrued benefits, is denied.  



____________________________                    ___________________________
           J. PARKER		       MICHAEL A. PAPPAS
      Veterans Law Judge,                                              Veterans Law Judge, 
    Board of Veterans' Appeals                                   Board of Veterans' Appeals


____________________________
ALAN S. PEEVY
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


Citation Nr: 1007457	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  09-08 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance, for purposes of accrued 
benefits. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active military service from March 1944 to 
January 1950.  He died on December [redacted], 2005, and the 
appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

In January 2010, the appellant provided testimony at a video 
conference hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of this hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran died on December [redacted], 2005; the death 
certificate listed the cause of death as ventricular 
fibrillation due to coronary artery disease.  Other 
significant conditions were diabetes and atrial fibrillation.  

2.  At the time of the Veteran's death, service connection 
was in effect for rheumatoid arthritis evaluated as 100 
percent disabling, from April 21, 2003.  

3.  The competent evidence does not establish that the 
Veteran's death was causally related to active service.

4.  For purposes of accrued benefits, the Veteran's 
rheumatoid arthritis rendered him unable to care for daily 
personal needs without regular supervision from others or to 
protect himself from the hazards and dangers of his daily 
environment.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1137, 1310, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.312 (2009).

2. The criteria for DIC benefits pursuant to the provisions 
of 38 U.S.C.A. § 1318 have not been met. § 1318, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.22, 
3.102, 3.159 (2009).

3.  The criteria for special monthly compensation based on 
the need for the regular aid and attendance of another 
person, for purposes of accrued benefits, have been met.  38 
U.S.C.A. § 1502 (West 2002 & Supp. 2009); 38 C.F.R. § 3.352 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in March 2006 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA provided 
adequate notice of how disability ratings and effective dates 
are assigned.  

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 20 Vet.App. 1 (2006).

In the instant case, the record shows that in the March 2006 
VCAA letter, the appellant was informed of the information 
and evidence necessary to substantiate a claim for DIC 
benefits.  The appellant was also advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  
Although the March 2006 VCAA letter did not list the 
disability for which the Veteran was service-connected as 
outlined in Hupp, the hearing testimony clearly indicated 
that the appellant was aware of the disability for which the 
Veteran was service-connected and the evidence needed to 
support her claim.  Thus, as the appellant had actual 
knowledge of the requirements set out Hupp, the appellant is 
not prejudiced by the Board in proceeding with the issuance 
of a final decision in this case.  In sum, as the appellant 
is found to be clearly aware of what she needs to present in 
order to prevail in this claim, there is no reasonable basis 
to provide the appellant with additional notice regarding 
information she already knows.  Her arguments at the Board 
hearing clearly support this finding.

Further, VA fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim.  The appellant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim and the claim was readjudicated in a February 2009 
statement of the case and a November 2009 supplemental 
statement of the case.  The evidence of record, to include 
that discussed above, rebuts any suggestion that VA's efforts 
to provide notice prejudiced the appellant.

In Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the 
Federal Circuit held that VA's duty to obtain a medical 
opinion under 38 U.S.C. § 5103A(d) does not apply to a DIC 
claim, as the applicability of this provision is explicitly 
limited to claims for disability compensation.  Moreover, the 
Board notes that 38 U.S.C. § 5103A(a) does not always require 
VA to assist the claimant in obtaining a medical opinion or 
examination.  Under § 5103A(a), VA only needs to make 
reasonable efforts to assist a claimant in obtaining a 
medical opinion when such opinion is "necessary to 
substantiate the claimant's claim for a benefit."  Here, as 
will be discussed in greater detail below, the Board finds 
that there is no evidence that the disabilities that caused 
or contributed to the Veteran's death had their onset in 
service and there is no competent evidence suggesting a link 
between these disabilities and his active service.  Further, 
there is no competent evidence to suggest that the Veteran's 
service-connected rheumatoid arthritis caused or contributed 
to his death.  Moreover, there is no medical evidence of 
record showing a link between any other disability to service 
or the cause of death.  Thus, notwithstanding the fact that 
VA had no obligation to obtain a medical opinion, the Board 
finds there was no basis to obtain one.

The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  Gonzales v. West, 218 F.3d 1378, 
1380- 81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

I.  Service connection for cause of death

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  She alleges that the 
Veteran's service-connected rheumatoid arthritis caused or 
contributed to his death.  She has offered no supporting 
medical evidence.

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran to include autopsy reports.  38 U.S.C.A. § 1310; 38 
C.F.R. §§ 3.303(a), 3.312.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for the cause 
of the Veteran's death.  

In this case, the Veteran died on December [redacted], 2005.  The 
death certificate indicates that the immediate cause of death 
was ventricular fibrillation due to coronary artery disease.  
Other significant conditions listed were diabetes and atrial 
fibrillation.  

At the time of the Veteran's death, service connection was in 
effect for rheumatoid arthritis evaluated as 100 percent 
disabling, from April 21, 2003.  

The available service records show no findings of ventricular 
fibrillation or coronary artery disease during the Veteran's 
period of service.  Additionally, post-service medical 
evidence does not show any treatment or diagnosis referable 
to ventricular fibrillation due to coronary artery disease, 
nor does the appellant indicate that the coronary artery 
disease noted on the death certificate had been ongoing since 
service.  Thus, there is no continuity of ventricular 
fibrillation or coronary artery disease symptomatology 
demonstrated either by the documented clinical records or the 
appellant's statements.  Accordingly, there is no basis for 
finding that the ventricular fibrillation due to coronary 
artery disease was causally related to the Veteran's service.  
Moreover, there is no competent evidence of record suggesting 
a relationship between the cause of the Veteran's death and 
service.

Post service medical records reveal the heart and great 
vessels were found to have been normal in a September 1974 VA 
examination, over 24 years after service.  There are no other 
medical records until approximately 1998 which initially note 
that the Veteran was wheelchair bound and had several 
debilitating medical conditions including coronary artery 
disease.  

In the present case, the appellant does not indicate that the 
Veteran's coronary artery disease was ongoing since service.  
Therefore, the absence of documented treatment is found to be 
more probative than any implied statements of continuity of 
the Veteran's coronary artery disease since discharge.  
Accordingly, continuity of symptomatology is not established 
by either the competent medical evidence or the appellant's 
statements. 

The appellant may believe that the Veteran's ventricular 
fibrillation due to coronary artery disease was due to his 
active service, or that his service connected rheumatoid 
arthritis caused or contributed to his death.  However, the 
question of etiology involves complex medical issues which 
she, as a layperson, is not competent to address.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, there is no basis for a grant of service connection 
for the cause of the Veteran's death since there is no 
evidence that his death was caused by a disability for which 
service connection had been established at the time of death 
or for which service connection should have been established.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54- 
56 (1990).



II.  DIC benefits pursuant to 38 U.S.C.A. § 1318 

VA will pay DIC benefits pursuant to 38 U.S.C.A. § 1318 if 
the Veteran's death was not the result of willful misconduct 
and, at the time of death, any one of the three following 
circumstances existed: 1) the Veteran was receiving or 
entitled to receive compensation for service connected 
disability that was rated by VA as 100 percent disabling for 
at least 10 years immediately preceding death; 2) the Veteran 
had been rated 100 percent disabled since release from active 
duty and for at least five years immediately preceding death; 
or 3) the Veteran was rated as 100 percent disabled for a 
continuous period of not less than one year immediately 
preceding death and was a former prisoner of war (POW) who 
died after September 30, 1999.  38 U.S.C.A. §§ 1318, 5312; 38 
C.F.R. § 3.22.

The phrase "entitled to receive" means that, at the time of 
death, the Veteran had a service-connected disability rated 
by VA as totally disabling, but was not actually receiving 
compensation because: (1) VA was paying the compensation to 
the Veteran's dependents; (2) VA was withholding the 
compensation to offset an indebtedness of the Veteran; (3) 
the Veteran had not received total disability compensation 
solely because of clear and unmistakable error in a VA 
decision; (4) the Veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C.A. § 
1174(h)(2); (6) VA was withholding payments because the 
Veteran's whereabouts was unknown, but the Veteran was 
otherwise entitled to receive continued payments based on a 
total service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C.A. § 5308 but determines 
that benefits were payable under 38 U.S.C.A. § 5309.  38 
C.F.R. § 3.22(b).

The appellant in this case is not entitled to DIC benefits 
under 38 U.S.C.A. § 1318 because the Veteran did not meet any 
of the criteria in the applicable statute and regulation at 
the time of his death.  At the time of the Veteran's death he 
was  service-connected for rheumatoid arthritis, evaluated as 
100 percent disabling from April 21, 2003.  As he died in 
December 2005, the requirement that a total disability be in 
effect for the last 10 consecutive years prior to death were 
not met.  There is no evidence or allegation that any other 
theory of entitlement to benefits under 38 U.S.C.A. § 1318 or 
38 C.F.R. § 3.22 is applicable in this case, to include that 
the Veteran was rated 100 percent disabled since release from 
active duty, that he was a POW, that there was clear and 
unmistakable error in a prior final rating decision, or that 
there was an absence of receipt of total disability benefits 
due to non-waiver of concurrent retirement payments.

Accordingly, entitlement to DIC under 38 U.S.C.A. § 1318(b) 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).


III.  Aid and attendance, for purposes of accrued benefits

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a Veteran, his lawful surviving spouse may be paid 
periodic monetary benefits to which he was entitled at the 
time of death based on existing rating decisions or other 
evidence that was on file when the Veteran died.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2009).

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
Veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision." Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).

After a review of the evidence, the Board finds that the 
Veteran had a pending claim of entitlement to aid and 
attendance at the time of his death.  Specifically, he filed 
a claim in August 2005, but died in December 2005, prior to 
the claim being decided by the RO.  Therefore, at the time of 
death, it was still "pending" for purposes of the 
regulations.  38 C.F.R. § 3.1000(d)(5).

Aid and attendance is authorized when a Veteran is helpless 
or so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351.  A Veteran 
will be considered in need of aid and attendance if he is 
blind or so nearly blind so as to have corrective vision of 
5/200 or less, bilaterally, or concentric contraction of the 
visual field of five degrees of less; if the Veteran is 
confined to a nursing home because of mental or physical 
incapacity; or there is a factual need for aid and 
attendance.  Id.

The following factors will be accorded consideration in 
determining the need for aid and attendance: inability of a 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustments of appliances 
which normal persons would be unable to adjust without aid, 
such as supports, belts, lacing at the back, etc.); inability 
of a claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, either physical 
or mental, which requires care or assistance on a regular 
basis to protect the claimant from hazards or dangers 
incident to his daily environment.  38 C.F.R. § 3.352(a).

A finding that the Veteran is "bedridden" will provide a 
proper basis for the determination.  Bedridden will be that 
condition which, through its essential character, actually 
requires that the Veteran remain in bed.  The fact that a 
Veteran has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  Id.

The particular personal functions that the Veteran is unable 
to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the Veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that a Veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon 
an opinion that the claimant's condition is such as would 
require him to be in bed. They must be based on the actual 
requirement of personal assistance from others.  Id.

The Veteran was service connected for rheumatoid arthritis, 
evaluated at 100 percent disabling, as of August 19, 2005, 
the date of receipt of the Veteran's claim.  An August 2005 
VA aid and attendance examination noted that the Veteran was 
bedridden with complete loss of anal and bladder sphincter 
control; incapable of getting around or walking without 
assistance; could not dress or undress, attend to the needs 
of nature, wash and keep himself clean and presentable, or 
protect himself from everyday hazards.  The examiner believed 
that the Veteran required aid and attendance, primarily as a 
result of a stroke, diabetes; and, depression.

In weighing the evidence of record, the Board considered the 
ROs finding in the November 2009 supplemental statement of 
the case that the Veteran was erroneously granted a total 
disability rating for rheumatoid arthritis based on the 
residuals of his stroke.  The Board however finds that the 
evidence is in equipoise on the issue of whether the Veteran 
required aid and attendance, primarily as a result of a 
stroke; diabetes; and, depression, or as a result of his 
service connected rheumatoid arthritis.  

Accordingly, resolving reasonable doubt in the appellant's 
favor, the Board finds that the appellant is entitled to 
special monthly compensation based on the need for regular 
aid and attendance for the purpose of accrued benefits.  
Therefore, the appellant's claim is granted.

(ORDER ON NEXT PAGE)



ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.

Special monthly compensation on account of being in need of 
the aid and attendance of another person, for purposes of 
accrued benefits, is granted.



____________________________________________
J. N. Moats
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


